Citation Nr: 0810590	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
December 1964 to April 1973, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board remanded the claim in December 2006 for further 
evidentiary development.  All actions have been completed and 
the claim is ripe for appellate review.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
hypervigilance, difficulty sleeping and problems with 
intrusive memories, which results in a decrease in 
reliability and productivity; his most recent Global 
Assessment of Functioning (GAF) score was 58; his PTSD is not 
productive of psychotic manifestations, inadequate hygiene, 
suicidal ideation or other findings consistent with 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines  
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted.  Id.  

The Board concludes that an April 2002 letter sent to the 
veteran by the RO adequately apprised him of most of the 
information and evidence needed to substantiate the claim, 
and of the information it did not provide, any resulting 
prejudice has been rebutted.  The veteran has received 
specific information as to what was required in order to 
receive a higher evaluation for PTSD in post-decisional 
documents, and the most recent June 2007 supplemental 
statement of the case fully re-adjudicated the claim, curing 
any defect as to timing on this issue.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, -- Vet. App. --, 2008 WL 239951, in terms of an 
increased rating claim, VCAA duties require: (1) that VA 
inform the claimant that to substantiate an increased rating 
claim, he must provide (or ask the Secretary to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that the 
worsening has had on the claimant's employment and daily 
life; (2) that VA will determine a disability rating by 
applying relevant Diagnostic Codes, which typically range 
from zero percent to 100 percent, based on the nature of the 
symptoms of the disability, severity, duration, and impact 
upon employment and daily life; and (3) that VA apprise the 
claimant of the types of medical and lay evidence that he may 
offer (or ask the Secretary to obtain) to support an 
increased rating claim, such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id., at *4.  In addition, the Vazquez Court 
noted that if the Diagnostic Code under which the claimant 
had been rated contains criteria for a higher disability 
rating that he could not satisfy by demonstrating merely a 
noticeable worsening and accompanying impact on employment 
and daily life, but could only demonstrate such worsening by 
providing certain test results or specific measurements, VA 
must provide at least general notice of this requirement.  
Id.     

While specific information was not presented as to what 
criteria are considered in assessing a higher disability 
rating, he was subsequently presented this information in a 
statement of the case, which re-adjudicated the contested 
claim.  See Prickett, supra  (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  The veteran and his representative 
have shown by the nature of the argument present that they 
are aware of what information and evidence is needed to 
support higher rating for the disability on appeal and it is 
not contended otherwise.  

While information as to how disability rating or effective 
date is established was sent after the initial adjudication 
of the contested claim, as the preponderance of the evidence 
is against a rating in excess of 50 percent for PTSD, mooting 
the need for further notice.  Dingess, supra.  There is 
nothing alleged or present in the record which would affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided a thorough VA 
psychiatric examination that is adequate for rating purposes.  
38 C.F.R. §§ 3.326, 3.327. 

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The veteran is currently in receipt of a 50 percent 
evaluation for his service-connected PTSD, stemming from 
events experienced while on active duty in the Republic of 
Vietnam.  He contends, in essence, that he has had a 
noticeable increase in the severity of his symptoms in recent 
years and that he should be entitled to a higher level of 
compensation.  

This case has previously been before the Board, and was 
remanded in December 2006 so that the veteran could be 
afforded a comprehensive psychiatric examination to evaluate 
the severity of his PTSD.  Prior to this, there are several 
clinical notes from the Texas Department of Corrections 
(where, until January 2008, the veteran was incarcerated) 
which document treatment for PTSD with associated generalized 
anxiety, chiefly in the form of medication therapy.  

In January 2007, the veteran was afforded a psychiatric 
examination.  The associated report listed several symptoms 
of general anxiety, with the veteran complaining of being on 
constant "combat alert."  Painful and intrusive memories 
were prevalent, and the veteran reported difficulty sleeping 
at night.  He was assessed as having a GAF of 58.  In 
entering his opinion of the severity of the condition, the 
examiner stated that the veteran would be able to work under 
normal (e.g. non-incarcerated) circumstances.  A review of 
the medical history was made, to include an assessment of a 
GAF score of 31 from the 1990s.  The veteran was non-
psychotic and did not have hygiene or orientation problems, 
and the current GAF was reported as far above the level 
assessed many years ago.  Mania was not present; however, 
there was some belief in a cover-up occurring during his 
military service, although the examiner attributed this to 
congenital personality traits, not to PTSD.   

A review of the record indicates that the veteran has been in 
treatment for his PTSD during his incarceration, and was 
diagnosed with the disorder upon entry into prison in the mid 
1990s.  There are clinical notes which document the 
prescription of medication to control PTSD and associated 
depression throughout his period of incarceration.  Visual 
hallucinations and suicidal ideation were not manifested 
during his period of imprisonment, and he was not affected by 
psychosis at his 2007 examination.  

The Board, in reviewing the extensive information supplied by 
the veteran as well as the competent medical evidence, does 
not find that a rating in excess of 50 percent is warranted.  
There are complaints of panic and anxiety, and given the 
circumstances of the veteran's service in Vietnam as well as 
his period of incarceration, this is certainly not disputed.  
His most recent assessment, however, does not suggest 
deficiencies in most areas of occupational or social 
functioning.  Were it not for his incarceration, the examiner 
noted that the veteran was capable of employment, and there 
are no manifested psychoses or other significant impairment 
(such as hygiene, etc.) which would suggest an inability to 
function socially.  While the veteran reported 
hypervigilance, he was not found to be in a continual state 
of panic, and was collected, albeit irritable with a 
constricted mood, when addressing the interviewer.  As this 
is the case, the veteran has, at most, a reduced reliability 
and productivity.  Thus, the increase to the next highest 70 
percent evaluation is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In summary, the Board finds that the veteran's service-
connected PTSD is manifested by hypervigilance, difficulty 
sleeping and problems with intrusive memories and his most 
recent GAF score was 58, but such is consistent with a 
decrease in reliability and productivity or the current 50 
percent rating under the applicable rating criteria.  The 
veteran's PTSD is not productive of psychotic manifestations, 
inadequate hygiene, suicidal ideation or other findings 
consistent with occupational and social impairment with 
deficiencies in most areas.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for the veteran's PTSD.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case. 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"). 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD, which would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


